CARTER, J.
This is a companion case to American Trust Co. v. California Western States Life Insurance Co., S. F. No. 15797 (ante, p. 42 [98 Pac. (2d) 497]), and California Western States Life Insurance Co. v. Tucker, S. F. No. 16027 (ante, p. 69 [98 Pac. (2d) 511]), this day decided. The factual background and legal issues involved in the instant case have been fully discussed in the opinions in the foregoing cases, and are therefore not repeated here.
*764The appellants in these cases have called to our attention the case of Gallagher v. Pacific American Co., 97 Fed. (2d) 193, in which a stockholder of California-Western brought a representative suit against defendant herein to recover the share of the commission which it had received from Tucker, Hunter, Dulin & Co. The complaint was dismissed for failure to state a cause of action. We are not concerned in the three present cases with the validity of the commission agreement or the right of those stockholders who received portions of the commission to retain the money. Consequently the Gallagher case is not relevant here.
For the reasons stated in the above-mentioned opinions, the judgment of the trial court herein is affirmed.
Gibson, J., Shenk, J., Curtis, J., Goodell, J., pro tern., Edmonds, J., and Waste, G. J., concurred.
Rehearing denied.